                                                                           FILLD
                                                                    U.S. DISTRICT COUiU
                                                                        AUGUUfA HiV.
                     IN THE UNITED STATES DISTRICT COURT
                                                                    2019 DEC-3 RHIO'^0
                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                  DUBLIN DIVISION
                                                                   clerk.\A1-
                                                                       SO.ulSi.     Ua.

TRE'VOR BARNES,

             Plaintiff,

      V.                                              CV 319-064


CHIEF COUNSELOR CYNTHIA STEWARD,
Telfair State Prison,

             Defendant.



                                         ORDER




      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

DISMISSES this case without prejudice as a sanction for Plaintiffs abuse of the judicial

process, and CLOSES this civil acTion.

      SO ORDERED this
                   lis           day of December, 2019, aUAugusta, Georgia.




                                               UNITED STATES DISTRICT JUDGE
